Case 1:18-cv-01339-CRC Document 110 Filed 06/21/21 Page 1of5

ay RANTED
GO 2)

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Case No. 1:18-CV-01339-CRC

JAMES PRICE
Plaintiff,

UNITED STATES
DEPARTMENT OF JUSTICE, et al.,
Defendants.

PLAINTIFF'S THIRD MOTION
TO STAY PROCEEDINGS, OR FOR
THE APPOINTMENT OF COUNSEL

COMES NOW, James Price (“the Plaintiff’), and files this, his THIRD
MOTION TO STAY these proceedings, or in the alternative to Appoint
Counsel pursuant to LCvR 83.11(b)(3). Based on the facts set forth below,
the Plaintiff moves this Court for the entry of an Order to Stay the

Proceedings, or to Appoint Counsel for the Plaintiff.

JUN 1 6 I, |

Annet D Ca Ent

niet Cound istrial of ¢ i
ne

te

  
Case 1:18-cv-01339-CRC Document 110 Filed 06/21/21 Page 2 of 5

I. DEGENERATIVE DIAGNOSIS, AND
CONTINUED QUARANTINE

1. As of June 7, 2021, the Plaintiff remains in quarantine. Despite
the defendant's claims, Mr. Price was NOT, in fact, released from quarantine

on March 19, 2021.

2 In fact, on March 19, 2021, the defendant transferred the Plaintiff

to the hospital for a hypertensive emergency.

3. Between March 19, 2021, and June 7, 2021, Mr. Price has been an
inpatient on two (2) separate occasions, sent to the emergency room (“ER”)

on two (2) more occasions, required multiple outpatient visits, endoscopy,

and a colonoscopy.

4. Since this Court’s Order, the Plaintiff has spent more than two
weeks as a patient in the hospital, in addition to multiple trips to the ER, and

two more surgical procedures.

5. Thus, Mr. Price’s medical conditions require constant monitoring

and treatment on both an inpatient, (hospitalized) and outpatient basis. This

2
Case 1:18-cv-01339-CRC Document 110 Filed 06/21/21 Page 3 of 5

type of condition in a prison setting requires that the Plaintiff be housed in
quarantine, both due to his constant outside exposure and the need for close

medical monitoring.

6. The Plaintiff was recently notified by the Social Security
Administration, that upon his release from prison, his health condition has
been determined to be degenerative, and he is 100% disabled. He will

therefore receive Social Security Disability Insurance upon his release.

7. Doctors and the defendant concur that Mr. Price’s diagnosis of
autonomic dysfunction/dysautonomia with symptomatic presentations of
hypotension, transient ischemic attacks, tachycardia, seizures, decreased

bilateral neural function on his left side, and right eye.

8. Doctors and the medical community generally agree, there is NO
CURE for autonomic dysfunction, and it is degenerative, and symptomatic
treatment is limited. As Mr. Price's extensive clinical history demonstrates,
the defendant and doctors have been unable to find any combination of

pharmaceuticals, to control his symptoms.
Case 1:18-cv-01339-CRC Document 110 Filed 06/21/21 Page 4 of 5

II. STAY OF PROCEEDINGS, OR APPOINTMENT
OF COUNSEL

9,  Itis clear that Mr. Price having suffered two major seizures, and
numerous minor (behavioral absence/twitching/hallucinations) seizures, that

he will require inpatient hospitalization, outpatient treatment, and to maintain

quarantine.

10. In light of the Plaintiff’s physical inability to litigate this matter,

a STAY of the proceedings would be appropriate.

11. In the alternative, the appointment of counsel pursuant to LCvR
83.11(b)(3). would also be appropriate. Mr. Price would be made available
by the BOP to assist in transitioning the case to new counsel by telephone.
Wherefore, based on the on foregoing facts, the Plaintiff respectfully moves
this Court for the entry of an Order to STAY all proceedings in this matter
pending Mr. Price’s recovery or in the alternative to appoint counsel from the

Civil Pro-bono Panel pursuant to LCvR 83.11(b)(3).
Case 1:18-cv-01339-CRC Document 110 Filed 06/21/21 Page 5 of5

Dated: June 9, 2021

Respectfully Submitted,

James Digitally signed

by James Price

° Date: 2021.06.09
P rl ce 10:12:47 -04'00'
/s/James Price
USM No.: 98922004
Plaintiff
Federal Correctional Institution
P.O. Box 779800
Miami Florida 33177-9800
Tel: 305-259-2150
Email: PriceJamesE@outlook.com
